Exhibit 10.1
 
EDUCATION REALTY TRUST, INC.
RESTRICTED STOCK AWARD AGREEMENT




THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made and entered
into as of the 13th day of April, 2010 between Education Realty Trust, Inc., a
Maryland corporation (together with its subsidiaries, the “Company”), and
Randall L. Churchey (the “Grantee”).


WHEREAS, the Board of Directors (the “Board”) of the Company adopted the 2004
Incentive Plan (the “Plan”) and, in accordance with Section 5.3 of the Plan,
delegated its authority to administer the Plan to the Compensation Committee of
the Board (the “Committee”);


WHEREAS, the Committee believes that it is in the best interests of the Company
to be able to provide material awards for key executives and to retain and
motivate such executives, to encourage and reward their contribution to the
performance of the Company and to align their interests with the interests of
the Company’s stockholders; and


WHEREAS, pursuant to the Plan, the Compensation Committee has approved and the
Board has ratified the grant of an award for restricted shares of the Company’s
common stock, $0.01 par value per share (the “Common Stock”), to the Grantee as
provided herein;


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


1.           Grant of Restricted Stock.


(a)           Subject to the terms, restrictions, limitations, and conditions
set forth in the Plan, the Company hereby grants to the Grantee an award (the
“Award”) of 30,000 restricted shares of the Company’s Common Stock (the
“Restricted Shares”) on the terms and conditions set forth in this Agreement and
as otherwise provided in this Agreement.


(b)           The Grantee’s rights with respect to the Award shall remain
forfeitable at all times prior to the dates on which the Restricted Shares vest
(the “Restricted Period”) in accordance with Sections 2 and 3 hereof.


 
2.           Terms and Rights as a Stockholder.


(a)           Except as provided herein and subject to such other exceptions as
may be determined by the Committee in its discretion, one fifth (1/5) of the
Restricted Shares granted herein shall vest annually on December 31, 2010, 2011,
2012, 2013 and 2014, if and only if the Grantee has been continuously employed
by the Company or any of its subsidiaries from the date of this Agreement
through and including such vesting date.


(b)           The Grantee shall have all rights of a stockholder with respect to
the Restricted Shares, including the right to receive dividends and the right to
vote such shares, subject to the following restrictions:


(i)           the Grantee shall not be entitled to delivery of the stock
certificate for any Restricted Shares until the expiration of the Restricted
Period as to such shares;


 
 

--------------------------------------------------------------------------------

 
(ii)           none of the Restricted Shares may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of during the
Restricted Period as to such shares; and


(iii)           except as otherwise determined by the Committee at or after the
grant of the Award hereunder, any Restricted Shares as to which the applicable
“Restricted Period” has not expired shall be forfeited, and all rights of the
Grantee to such Restricted Shares shall terminate, without further obligation on
the part of the Company, unless the Grantee remains in the continuous employment
of the Company for the entire Restricted Period.


(c)           Notwithstanding the foregoing, the Restricted Period shall
automatically terminate as to all Restricted Shares awarded hereunder (as to
which such Restricted Period has not previously terminated), upon the occurrence
of termination of the Grantee’s employment with the Company which results from
any of the following: (i) Grantee’s death or “Disability;” (ii) the involuntary
termination of Grantee’s employment by the Company without “Cause;” or (iii)
Grantee ceases employment with the Company for “Good Reason.”


Any shares of Common Stock, any other securities of the Company and any other
property (except for cash dividends) distributed with respect to the Restricted
Shares shall be subject to the same restrictions, terms and conditions as such
Restricted Shares.


3.           Termination of Restrictions.  Following the termination of the
Restricted Period, all restrictions set forth in this Agreement relating to such
portion or all, as applicable, of the Restricted Shares shall lapse as to such
portion or all, as applicable, of the Restricted Shares, and a stock certificate
for the appropriate number of shares of Common Stock, free of the restrictions
and restrictive stock legend, shall, upon request, be delivered to the Grantee
or the Grantee’s beneficiary or estate, as the case may be, pursuant to the
terms of this Agreement.


4.           Delivery of Shares.


(a)           As of the date hereof, certificates representing the Restricted
Shares shall be registered in the name of the Grantee and held by the Company or
transferred to a custodian appointed by the Company for the account of the
Grantee subject to the terms and conditions of this Agreement and shall remain
in the custody of the Company or such custodian until their delivery to the
Grantee or Grantee’s beneficiary or estate as set forth in Sections 4(b) and (c)
hereof or their reversion to the Company as set forth in Section 2(b) hereof.
 
(b)           Certificates representing Restricted Shares in respect of which
the Restricted Period has lapsed pursuant to this Agreement shall be delivered
to the Grantee upon request following the date on which the restrictions on such
Restricted Shares lapse.


(c)           Certificates representing Restricted Shares in respect of which
the Restricted Period lapsed upon the Grantee’s death shall be delivered to the
executors or administrators of the Grantee’s estate as soon as practicable
following the receipt of proof of the Grantee’s death satisfactory to the
Company.


(d)           Each certificate representing Restricted Shares shall bear a
legend in substantially the following form or substance:


 
2

--------------------------------------------------------------------------------

 
THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE RESTRICTED STOCK AWARD AGREEMENT (THE “AGREEMENT”) BETWEEN THE
OWNER OF THE RESTRICTED STOCK REPRESENTED HEREBY AND EDUCATION REALTY TRUST,
INC. (THE “COMPANY”).  THE RELEASE OF SUCH SHARES FROM SUCH TERMS AND CONDITIONS
SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT AND ALL
OTHER APPLICABLE POLICIES AND PROCEDURES OF THE COMPANY, COPIES OF WHICH ARE ON
FILE AT THE COMPANY.


5.           Effect of Lapse of Restrictions.  To the extent that the Restricted
Period applicable to any Restricted Shares shall have lapsed, the Grantee may
receive, hold, sell or otherwise dispose of such Shares free and clear of the
restrictions imposed under this Agreement upon compliance with applicable legal
requirements.


6.           No Right to Continued Employment.  This Agreement shall not be
construed as giving the Grantee the right to be retained in the employ of the
Company, and the Company may at any time dismiss Grantee from employment, free
from any liability or any claim under this Agreement but subject to the terms of
the Grantee’s Executive Employment Agreement, if any.


7.           Adjustments.  The Committee shall make equitable and proportionate
adjustments in the terms and conditions of, and the criteria included in, this
Agreement in recognition of unusual or nonrecurring events affecting the Company
or the financial statements of the Company or of changes in applicable laws,
regulations, or accounting principals or in the event the Committee determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Agreement.  The Committee is also authorized to adjust the award
under this Agreement to avoid unwarranted penalties or windfalls.


8.           Definitions.  For purposes of this Agreement, all initially
capitalized words and phrases used in this Agreement have the following
meanings:
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.


“Cause” means the Grantee has (a) continually failed to substantially perform,
or been grossly negligent in the discharge of, his duties to the Company (in any
case, other than by reason of a Disability, physical or mental illness or
analogous condition); (b) been convicted of or pled nolo contendere to a felony
or a misdemeanor with respect to which fraud or dishonesty is a material
element; or (c) materially breached any material Company policy or agreement
with the Company.


“Change of Control” shall mean the first of the following events to occur after
the effective date of this Agreement:


(a)           any Person or group of Persons together with its Affiliates, but
excluding (i) the Company or any of its subsidiaries, (ii) any employee benefit
plans of the Company or (iii) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company);


 
3

--------------------------------------------------------------------------------

 
(b)           the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
effective date of this Agreement, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the effective
date of this Agreement or whose appointment, election or nomination for election
was previously so approved or recommended;


(c)           the consummation of a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation or
entity regardless of which entity is the survivor, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation;


(d)           the stockholders of the Company approve a plan of complete
liquidation or winding-up of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets; or


(e)           the occurrence of any transaction or series of transactions deemed
by the Board to constitute a change in control of the Company.


Notwithstanding the foregoing, (i) a Change of Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, and (ii) a
Change of Control shall not occur for purposes of this Agreement as a result of
any primary or secondary offering of Company common stock to the general public
through a registration statement filed with the Securities and Exchange
Commission.


“Code” means the Internal Revenue Code of 1986, as amended.


“Disability” means a physical or mental condition entitling the Grantee to
benefits under the applicable long-term disability plan of the Company or any of
its subsidiaries, or if no such plan exists, a “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code) or as determined by the
Company in accordance with applicable laws.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Good Reason” means (a) an adverse diminution in Grantee’s title, duties or
responsibilities (provided, however, that a requirement to utilize skills in
addition to those utilized in Grantee’s current position, and/or a change in
title and/or direct reports to reflect the organizational structure of the
successor entity following a Change of Control, shall not in and of itself be
considered an “adverse diminution” as contemplated by this subsection (a)); (b)
a reduction of ten percent (10%) or more in Grantee’s annual base salary; (c) a
reduction of ten percent (10%) or more in Grantee’s annual target bonus
opportunity (including the failure to pay any bonus earned for any year in which
a Change of Control occurs pursuant to the terms of any applicable plan or
arrangement in effect prior to such Change of Control); or (d) the relocation of
Grantee’s principal place of employment to a location more than fifty (50) miles
from Grantee’s principal place of employment, except for required travel on the
Company’s business to an extent substantially consistent with Grantee’s
historical business travel obligations.  Grantee’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any act or
failure to act constituting Good Reason hereunder, provided that Grantee
provides the Company with a written notice of resignation within ninety (90)
days following the occurrence of the event constituting Good Reason and the
Company shall have failed to remedy such act or omission within thirty (30) days
following its receipt of such notice.


 
4

--------------------------------------------------------------------------------

 
“Person” shall mean a “person” as defined in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (a) the Company (or any subsidiary thereof), (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (c) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (d) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.


9.           Amendment to Award.  Subject to the restrictions contained in this
Agreement and in the Plan, the Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate
this Agreement, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would adversely affect the rights of the Grantee or any holder or
beneficiary of this Agreement shall not to that extent be effective without the
consent of the Grantee, holder or beneficiary affected.


10.           Withholding of Taxes.  If the Grantee makes an election under
Section 83(b) of the Code with respect to award made under this Agreement, the
award made pursuant to this Agreement shall be conditioned upon the prompt
payment to the Company of any applicable withholding obligations or withholding
taxes by the Grantee (“Withholding Taxes”).  Failure by the Grantee to pay such
Withholding Taxes will render this Agreement and the award granted hereunder
null and void ab initio and the Restricted Shares granted hereunder will be
immediately cancelled.  If the Grantee does not make an election under Section
83(b) of the Code with respect to the award, upon the lapse of the Restricted
Period with respect to any portion of Restricted Shares (or property distributed
with respect thereto), the Company shall satisfy the required Withholding Taxes
as set forth by Internal Revenue Service guidelines for the employer’s minimum
statutory withholding with respect to Grantee and issue vested shares to the
Grantee without restriction.  The Company shall satisfy the required Withholding
Taxes by withholding from the Shares included in the Award that number of whole
shares necessary to satisfy such taxes as of the date the restrictions lapse
with respect to such Shares based on the fair market value of the Shares.


11.           Administration.  Subject to applicable law, all designations,
determinations, interpretations, and other decisions under or with respect to
this Agreement or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all persons.


12.           Severability.  If any provision of this Agreement is, or becomes,
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person, or would disqualify this Agreement under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of this Agreement, such provision shall be stricken as to such
jurisdiction, Person, and the remainder of this Agreement shall remain in full
force and effect.


 
5

--------------------------------------------------------------------------------

 
13.           Notices.  All notices required to be given under this Agreement
shall be deemed to be received if delivered or mailed as provided for herein, to
the parties at the following addresses, or to such other address as either party
may provide in writing from time to time.



 
To the Company:
 
To the Grantee:
 
   
Education Realty Trust, Inc.
530 Oak Court Drive, Suite 300
Memphis, TN 38117-3725
Attn:  Corporate Secretary
 
The address then maintained with respect to the Grantee in the Company’s
records.
 
 



14.           Governing Law.  The validity, construction and effect of this
Agreement shall be determined in accordance with the laws of the State of
Maryland without giving effect to conflicts of laws principles.


15.           Successors in Interest.  This Agreement shall inure to the benefit
of and be binding upon any successor to the Company.  This Agreement shall inure
to the benefit of the Grantee’s legal representatives.  All obligations imposed
upon the Grantee and all rights granted to the Company under this Agreement
shall be binding upon the Grantee’s heirs, executors, administrators and
successors.


16.           Resolution of Disputes.  Any dispute or disagreement which may
arise under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee.  Any determination made hereunder shall be final, binding and
conclusive on the Grantee and the Company for all purposes.
 
(remainder of page left blank intentionally)
 
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Restricted Stock Award
Agreement to be duly executed effective as of the day and year first above
written.
 

  EDUCATION REALTY TRUST, INC.          
 
By:
/s/ Randall H. Brown     Name: Randall H. Brown     Title:  
Executive Vice President,
Chief Financial Officer, Treasurer and Secretary
            GRANTEE:           /s/ Randall L. Churchey     Randall L. Churchey  


 
 
7

--------------------------------------------------------------------------------

 